Daly, P. J.
The goods for which this action was brought were ordered by the defendant’s wife of A. A. Yantine & Co., and were sent to No. 73 Madison avenue, where she resided with her children. They were, not extravagant in number or amount, consisting of a sofa cushion at $3, a lamp and globe at $5.75 and a *35breakfast gown and sash at $13.50. Her husband is a lawyer in receipt of an average income of $260 per month. The justice was authorized by the evidence to find that the goods were suitable to the rank, station and accustomed manner of living of the party. The wife was not called as a witness by the plaintiff to prove that the goods were necessary to her, and it is inferable from the evidence that her absence from the trial was due to the refusal of the defendant to disclose her address. When asked why he declined to give it, he replied that he did not care to have her come to the court and testify against him.
If the plaintiff was deprived by the defendant of the best evidence on the issue raised by his answer, to-wit, the' testimony of his wife who ordered the goods and who could explain whether they were necessary of not, he cannot complain that, the fact in issue was not proved beyond a doubt; and the reason he assigned was substantially an admission that his wife would have testified in plaintiff’s favor if she had been called. The defendant did not testify that the goods were not necessary, nor did he call any witness to give such evidence; and we may assume, therefore, that he could not dispute it.
The defendant’s main contention was that he had made provision for his wife, as they were living apart. He does not make her an allowance. He visited her every week or ten days, but he states that conjugal relations have been discontinued. According to his story he permits her to order goods, but requires them to be sent to his office with the bill and, if he approves, he has them sent to her and pays the bill and that he expends about $200 per-month for her and her children’s support. The justice was at liberty to credit this testimony or not, because it was the testimony of a party in interest who was at the same time virtually suppressing the only evidence, that of his wife, which would corroborate or contradict him. But even upon his own testimony it appears that he has paid for goods which were purchased by' her and not sent to him.
The fact that the defendant permitted his wife to order goods for which he paid is evidence that he continued the agency which originally arose from the marital relation. He did not terminate it upon the alleged separation, because he did not make her an allowance, but permitted her to buy for herself what she deemed necessary. When he lives separate from his wife he is relieved from responsibility for her purchases if he has made adequate provision by pecuniary allowance for her support. Bloomingdale v. Brincker*36hoff, 2 Misc. Rep. 49; 9 Am. & Eng. Ency.. of Law, 830, and cases. If there be a separation by consent and a specific sum settled upon the wife which is reasonably siifficient for her necessities then the husband is not liable for .necessaries supplied her. 1 Parsons on Contracts,. 360.
In this case the defendant continued, in effect, the ordinary course of dealing by permitting his wife to purchase on his credit, by allowing her to order goods to be sent to him, and he gave no notice of any limitation of her authority. “Where the fact of sepa-' ration is not commonly known or where, by occasional visits, the husband keeps up the appearance of cohabitation with his wife, he has generally been considered prima facie liable as before; though notice of an allowance, is notice of his dissent to his wife’s contracts'.” Schouler’s Domestic Relations, § 69/
The rule seems to be that the husband in case of voluntary separation has an alternative. He may trust his wife with a sufficient allowance to spend for herself, or he must trust her to pledge his credit for what she' deems necessary and is. necessary. If he trusts her with the money he is- not liable for her debts; if he trusts-her to buy in his name he- is, because it may be presumed that she has the right to pledge his credit. Id. '68:. The basis of either doctrine is his liability in one manner ór another to suitably support her, and this liability, under some appropriate theory, whether of implied agency or otherwise, the law will enforce..
Judgment.affirmed, with costs. -
McAdam and Bischoff, JJ., concur. .
Judgment affirmed, with costs.